 



CONFIDENTIAL SEPARATION AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made and entered into as April 23, 2018, by
and between Advaxis, Inc. (the “Company”) and Anthony Lombardo (“Executive”).
Together, the Company and Executive may be referred to hereinafter as the
“Parties”.

 

In consideration of the payments, covenants and releases described below, and in
consideration of other good and valuable consideration, the receipt and
sufficiency of all of which is hereby acknowledged, the Company and Executive
agree as follows:

 

1. Resignation, Transition and Separation from Employment. Executive hereby
confirms his resignation as Interim Chief Executive Officer effective April 23,
2018 (the “Resignation Date”). Executive shall remain employed by the Company
for a period not to exceed ninety days following the Resignation Date in order
to assist in the orderly transition of his duties (the “Transition Period”).
Executive’s employment and all relationships with the Company shall end on July
22, 2018, or on such earlier date as either Party gives notice to the other that
the employment relationship is at an end (the “Termination Date”).

 

2. Separation Obligations of the Company. In consideration of Executive’s
promises contained in this Agreement, the Company agrees as follows:

 

a. Severance Pay. The Company will pay to Executive (i) a lump sum of Three
Hundred and Fifty Five Thousand Dollars ($355,000.00), less withholding for
taxes and other similar items, payable on the Effective Date (as defined in
Section 8 below) or on the first regularly scheduled payroll date thereafter,
provided Executive properly executes and does not revoke this Agreement.

 

b. Salary and Benefits Continuation During Transition Period. Contingent upon
Executive’s service and cooperation in the transitioning of his duties as
directed by the Company during the Transition Period, up through and including
the Termination Date, (1) the Executive will continue to receive his current
annual base salary, minus customary withholdings and taxes, payable in
accordance with the Company’s normal payroll practices; and (2) the Executive
will remain eligible to continue his participation in the benefit plans of the
Company on the same terms and conditions as Executive participated immediately
prior to the Resignation Date.

 

b. Reimbursement of COBRA Premiums. If, after the Termination Date, Executive
elects to continue participation in any group medical plan benefits to which
Executive and/or Executive’s eligible dependents would be entitled under Section
4980B of the Internal Revenue Code (COBRA), then for a period not to exceed
twelve (12) months (the “Health Benefits Continuation Period”), the Company
shall pay to the insurer of the Company’s medical plan (or to the Executive if
the insurer will not accept partial payment from the Company) a monthly amount
equal to the Company paid portion of health benefit premiums as if Executive was
actively employed; provided, however, that (i) that if Executive becomes
eligible to receive group health benefits under a program of a subsequent
employer or otherwise (including coverage available to Executive’s spouse), or
if Executive otherwise ceases to be eligible for COBRA continuation coverage,
the Company’s obligation to pay the cost of health coverage as described herein
shall cease; and (ii) the Health Benefits Continuation Period shall run
concurrently with any period for which Executive is eligible to elect health
coverage under COBRA.

 

c. Reimbursement for Financial Planning. For a period of twelve (12) months
following the Termination Date, the Company shall pay or reimburse Executive for
financial planning services in an amount not to exceed $15,000.

 

d. Acceleration of Vesting. The Parties agree that Exhibit B to this Agreement
accurately reflects all outstanding awards of stock options (“Options”) and
restricted stock units (“RSUs”) held by Executive as of the Effective Date.
Provided that Executive executes and delivers to the Company the Supplemental
General Release Agreement which is attached hereto as Exhibit A (the
“Supplemental Release”) on (and not before) the Termination Date, as of the
Effective Date of the Supplemental Release, as defined therein, (i) all of
Executive’s Options shall become vested and exercisable in full and shall remain
outstanding and exercisable until the earlier of (a) the second anniversary of
the Termination Date or (b) the normal expiration date of the Options, and (ii)
all of Executive’s RSUs shall become vested and shall be settled in shares of
Company common stock.

 

 

 

 

e. Other Payments and Obligations. The Company will pay Executive for all
accrued and unused vacation days that have accrued as of the Termination Date as
well as reimbursement for expenses for which expense reports have been provided
to the Company prior to the Effective Date, all in accordance with Company
policies.

 

The Company’s obligation to provide the payments and benefits set forth in this
Paragraph 2 is expressly contingent on Executive executing and not revoking this
Agreement pursuant to Paragraph 8 below. The Company’s obligation to make the
payments or to provide other consideration as set forth herein shall cease upon
Executive’s breach of any of his continuing contractual obligations to the
Company, including, without limitation, Sections 5 of the Employment Agreement
(as defined herein) and any other intellectual property agreement, covenant not
to disclose or use the Company’s confidential or trade secret information, or
covenant not to compete with the Company.

 

3. General Release of Claims and Covenant Not To Sue.

 

a. General Release of Claims. In consideration of the payments made to him by
the Company and the promises contained in this Agreement, Executive on behalf of
himself and his agents and successors in interest, hereby UNCONDITIONALLY
RELEASES AND DISCHARGES the Company, its successors, subsidiaries, parent
companies, assigns, joint ventures, and affiliated companies and their
respective agents, legal representatives, shareholders, attorneys, employees,
members, managers, officers and directors (collectively, the “Releasees”) from
ALL CLAIMS, LIABILITIES, DEMANDS AND CAUSES OF ACTION which he may by law
release, as well as all contractual obligations not expressly set forth in this
Agreement, whether known or unknown, fixed or contingent, that he may have or
claim to have against any Releasee for any reason as of the date of execution of
this Agreement. This Release and Covenant Not To Sue includes, but is not
limited to, claims arising under federal, state or local laws prohibiting
employment discrimination; claims arising under severance plans and contracts;
and claims growing out of any legal restrictions on the Company’s rights to
terminate its employees or to take any other employment action, whether
statutory, contractual or arising under common law or case law. Executive
specifically acknowledges and agrees that he is releasing any and all rights
under federal, state and local employment laws including without limitation the
Age Discrimination in Employment Act, the Older Workers Benefit Protection Act,
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 1981, the Americans With
Disabilities Act, the Family and Medical Leave Act, the Genetic Information
Nondiscrimination Act, the anti-retaliation provisions of the Fair Labor
Standards Act, the Employee Retirement Income Security Act, the Equal Pay Act,
the Occupational Safety and Health Act, the Worker Adjustment and Retraining
Notification Act, the Employee Polygraph Protection Act, the Fair Credit
Reporting Act, the New Jersey Law Against Discrimination, the New Jersey
Conscientious Employee Protection Act, the New Jersey Family Leave Act, and any
and all other local, state, and federal law claims arising under statute or
common law. It is agreed that this is a general release and it is to be broadly
construed as a release of all claims, except those that cannot be released by
law.

 

b. Covenant Not to Sue. Except as expressly set forth in Paragraph 5 below,
Executive further hereby AGREES NOT TO FILE A LAWSUIT or other legal claim or
charge to assert against any of the Releasees any claim released by this
Agreement.

 

c. Acknowledgement Regarding Payments and Benefits. Executive acknowledges and
agrees that he has been paid all wages and accrued benefits to which he is
entitled through the date of execution of this Agreement. Other than the
payments set forth in this Agreement, the Parties agree that the Company owes no
additional amounts to Executive for wages, back pay, severance pay, bonuses,
damages, accrued vacation, benefits, insurance, sick leave, other leave, or any
other reason.

 

d. Other Representations and Acknowledgements. This Agreement is intended to and
does settle and resolve all claims of any nature that Executive might have
against the Company arising out of their employment relationship or the
termination of employment or relating to any other matter, except those that
cannot be released by law. By signing this Agreement, Executive acknowledges
that he is doing so knowingly and voluntarily, that he understands that he may
be releasing claims he may not know about, and that he is waiving all rights he
may have had under any law that is intended to protect him from waiving unknown
claims. Executive warrants that he has not filed any notices, claims,
complaints, charges, or lawsuits of any kind whatsoever against the Company or
any of the Releasees as of the date of execution of this Agreement. This
Agreement shall not in any way be construed as an admission by the Company or
any of the Releasees of wrongdoing or liability or that Executive has any rights
against the Company or any of the Releasees. Executive represents and agrees
that he has not transferred or assigned, to any person or entity, any claim that
he is releasing in this Paragraph 3.

 

2 

 

 

4. Non-Disparagement.

 

a. Agreement of Executive. Executive agrees that she will not, directly or
indirectly, make any statement, oral or written, or perform any act or omission
which disparages or casts in a negative light the Company, its products, its
employees, or any of the Releasees. This Paragraph 4 shall not in any way limit
any of the Protected Rights contained in Paragraph 5 of this Agreement, or
Executive’s ability to provide truthful testimony pursuant to a subpoena, court
order or as otherwise required by law.

 

b. Agreement of Company. The Company agrees that, except as may be required by
law, court order, or a valid request by a government agency, the Company will
not make any written statement, and no officer of the Company or member of the
Board of Directors of the Company will, directly or indirectly, make any
statement, oral or written, or perform any act or omission which disparages
Executive or casts Executive in a negative light. This Paragraph 4(b) shall not
in any way limit the ability of the Company or any member of the Board of
Directors to provide truthful testimony or information in response to a
subpoena, court order, or valid request by a government agency, or as otherwise
required by law.

 

5. Protected Rights. Nothing in this Agreement is intended to limit Executive’s
right to file a charge with the Equal Employment Opportunity Commission or to
make disclosures to, or participate in communications with, the Securities and
Exchange Commission or any other government agency regarding possible violations
of law, without prior notice to the Company. Based on Executive’s release of
claims set forth in Paragraph 3 of this Agreement, however, Executive
understands that he is releasing all claims that he may have, as well as, to the
extent permitted by applicable law, his right to recover monetary damages or
obtain other relief for an alleged injury or legal right that is personal to
Executive.

 

6. Acknowledgment. The Company hereby advises Executive to consult with an
attorney prior to executing this Agreement and Executive acknowledges and agrees
that the Company has advised, and hereby does advise, him of his opportunity to
consult an attorney or other advisor and has not in any way discouraged him from
doing so. Executive expressly acknowledges and agrees that he has been offered
at least twenty-one (21) days to consider this Agreement before signing it, that
he has read this Agreement and Release carefully, that he has had sufficient
time and opportunity to consult with an attorney or other advisor of his
choosing concerning the execution of this Agreement. Executive acknowledges and
agrees that he fully understands that the Agreement is final and binding, that
it contains a full release of all claims and potential claims, and that the only
promises or representations he has relied upon in signing this Agreement are
those specifically contained in the Agreement itself. Executive acknowledges and
agrees that he is signing this Agreement voluntarily, with the full intent of
releasing the Company from all claims covered by Paragraph 3.

 

7. Cooperation. Following the Termination Date, the Executive shall cooperate
with the Company and be reasonably available to the Company and its attorneys
with respect to continuing and/or future matters related to the Executive’s
employment period with the Company and/or its subsidiaries or affiliates,
whether such matters are business-related, legal, regulatory or otherwise
(including, without limitation, the Executive appearing at the Company’s request
to give testimony without requiring service of a subpoena or other legal
process, volunteering to the Company all pertinent information and turning over
to the Company all relevant documents which are or may come into the Executive’s
possession). The Company shall reimburse the Executive for all reasonable out of
pocket expenses incurred by the Executive in rendering such services that are
approved by the Company including reasonable attorney’s fees and costs. In
addition, if more than an incidental cooperation is required at any time after
the termination of the Executive’s employment, the Executive shall be paid
(other than for the time of actual testimony) a per day fee based on his base
salary as of the Termination Date.

 

8. Revocation and Effective Date. The Parties agree Executive may revoke the
Agreement at will within seven (7) days after he executes the Agreement (the
“Revocation Period”) by giving written notice of revocation to Company. Such
notice must be delivered to James Patton, and must actually be received by him
at or before the above-referenced seven-day deadline. The Agreement may not be
revoked after the expiration of the seven-day deadline. In the event that
Executive revokes the Agreement within the Revocation Period, this Agreement
shall not be effective or enforceable, and all rights and obligations hereunder
shall be void and of no effect. Assuming that Executive does not revoke this
Agreement within the Revocation Period, the effective date of this Agreement
(the “Effective Date”) shall be the eighth (8th) day after the day on which
Executive executes this Agreement.

 

3 

 

 

9. Return of Materials. In further consideration of the promises and payments
made by the Company hereunder, Executive agrees that on or before the
Termination Date, he will return all documents, confidential information, other
information, materials, equipment (including, but not limited to, cell phones,
pagers, laptops, computers, or other personal computing devices) and other
things in his possession or control provided to him by the Company, created
during his employment with the Company or otherwise relating to or belonging to
the Company, without retaining or providing to anyone else copies, summaries,
excerpts, portions or other representations thereof. To the extent that
Executive has electronic files or information in his possession or control that
relate to or belong to the Company or contain confidential information belonging
to the Company (specifically including but not limited to electronic files or
information stored on personal computers, mobile devices, electronic media, or
in cloud storage), Executive agrees that he will immediately, and before
receiving payment under this Agreement: (a) provide the Company with an
electronic copy of all of such files or information (in an electronic format
that readily accessible by the Company); (b) after doing so, delete all such
files and information, including all copies and derivatives thereof, from all
non-Company-owned computers, mobile devices, electronic media, cloud storage, or
other media, devices, or equipment, such that such files and information are
permanently deleted and irretrievable; and (c) provide a written certification
to the Company that the required deletions have been completed and specifying
the files and information deleted and the media source from which they were
deleted.

 

10. Termination of Employment Agreement; Survival of Restrictive Covenants.
Executive acknowledges and agrees that the Employment Agreement originally
executed by the Parties on or about July 18, 2017 (the “Employment Agreement”)
is hereby terminated, without further action by the Parties, as of the
Termination Date and shall be of no further force and effect, and that except as
expressly set forth in this Agreement, the Company shall have no continuing
obligations to Executive under the Employment Agreement; provided, however, that
Section 5 (Confidentiality) and Section 6 (Indemnification) shall survive and
remain in full force and effect in accordance with their terms.

 

11. Final Agreement. This Agreement contains the entire agreement between the
Company and Executive with respect to the subject matter hereof, and supersedes
all prior agreements between the Parties, except as set forth in Paragraph 10
above. The Parties agree that this Agreement may not be modified except by a
written document signed by both Parties. The Parties agree that this Agreement
may be executed in one or more counterparts, each of which will be deemed to be
an original copy of this Agreement and all of which, when taken together, will
be deemed to constitute one and the same agreement.

 

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of New Jersey without giving effect to its
conflict of law principles.

 

13. Waiver. The failure of either party to enforce any of the provisions of this
Agreement shall in no way be construed to be a waiver of any such provision. Any
waiver of any provision of this Agreement must be in a writing signed by the
party making such waiver. No waiver of any breach of this Agreement shall be
held to be a waiver of any other or subsequent breach.

 

14. Code Section 409A. This Agreement shall be interpreted and administered in a
manner so that any amount or benefit payable hereunder shall be paid or provided
in a manner that is either exempt from or compliant with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
applicable Internal Revenue Service guidance and Treasury Regulations issued
thereunder. The tax treatment of the benefits provided under the Agreement is
not warranted or guaranteed to Executive, who is responsible for all taxes
assessed on any payments made pursuant to this Agreement, whether under Section
409A of the Code or otherwise. Neither the Company nor its directors, officers,
employees or advisers shall be held liable for any taxes, interest, penalties or
other monetary amounts owed by Executive as a result of the application of
Section 409A of the Code. Executive’s right to receive any installment payments
as Severance Pay shall be treated as a right to receive separate and distinct
payments for purposes of Section 409A of the Code.

 

The Parties hereby signify their agreement to these terms by their signatures
below.

 

EXECUTIVE

 

/s/ Anthony Lombardo   Anthony Lombardo       Date: April 23, 2018         
ADVAXIS, INC.                                        By: /s/ Kenneth Berlin  
Name: Kenneth Berlin   Date: April 23, 2018   

 

4 

 

 

Exhibit A

 

SUPPLEMENTAL GENERAL RELEASE AGREEMENT

 

This Supplemental General Release Agreement (“Supplemental Release”) is entered
into by and between Anthony Lombardo (“Executive”) and Advaxis, Inc. (the
“Company”), referred to collectively herein as the “Parties,” as a condition of
Executive’s receipt of certain special consideration from the Company to which
he is not otherwise entitled as more particularly described in the Confidential
Separation Agreement to which this Supplemental Release was attached as Exhibit
“A.”

 

1. General Release of Claims and Covenant Not to Sue. In consideration of the
payments and promises made by the Company as set forth in the Confidential
Separation Agreement to which this Supplemental Release was attached as Exhibit
“A,” Executive on behalf of himself and his agents and successors in interest,
hereby UNCONDITIONALLY RELEASES AND DISCHARGES the Company, its successors,
subsidiaries, parent companies, assigns, joint ventures, and affiliated
companies and their respective agents, legal representatives, shareholders,
attorneys, employees, members, managers, officers and directors (collectively,
the “Releasees”) from ALL CLAIMS, LIABILITIES, DEMANDS AND CAUSES OF ACTION
which he may by law release, as well as all contractual obligations not
expressly set forth in this Agreement, whether known or unknown, fixed or
contingent, that he may have or claim to have against any Releasee for any
reason as of the date of execution of this Agreement. This Release and Covenant
Not To Sue includes, but is not limited to, claims arising under federal, state
or local laws prohibiting employment discrimination; claims arising under
severance plans and contracts; and claims growing out of any legal restrictions
on the Company’s rights to terminate its employees or to take any other
employment action, whether statutory, contractual or arising under common law or
case law. Executive specifically acknowledges and agrees that he is releasing
any and all rights under federal, state and local employment laws including
without limitation the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act, Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
1981, the Americans With Disabilities Act, the Family and Medical Leave Act, the
Genetic Information Nondiscrimination Act, the anti-retaliation provisions of
the Fair Labor Standards Act, the Employee Retirement Income Security Act, the
Equal Pay Act, the Occupational Safety and Health Act, the Worker Adjustment and
Retraining Notification Act, the Employee Polygraph Protection Act, the Fair
Credit Reporting Act, the New Jersey Law Against Discrimination, the New Jersey
Conscientious Employee Protection Act, the New Jersey Family Leave Act, and any
and all other local, state, and federal law claims arising under statute or
common law. It is agreed that this is a general release and it is to be broadly
construed as a release of all claims, except those that cannot be released by
law. Except as expressly set forth in Paragraph 5 of the Confidential Separation
Agreement to which this Supplemental Release was attached as Exhibit “A,”
Executive further hereby AGREES NOT TO FILE A LAWSUIT or other legal claim or
charge to assert against any of the Releasees any claim released by this
Agreement.

 

2. Acknowledgement Regarding Payments and Benefits. Executive acknowledges and
agrees that he has been paid all wages and accrued benefits to which he is
entitled through the date of execution of this Supplemental Release. The Parties
agree that the Company owes no additional amounts to Executive for wages, back
pay, severance pay, bonuses, damages, accrued vacation, benefits, insurance,
sick leave, other leave, or any other reason.

 

3. Other Representations and Acknowledgements. This Supplemental Release is
intended to and does settle and resolve all claims of any nature that Executive
might have against the Company arising out of their employment relationship or
the termination of employment or relating to any other matter, except those that
cannot be released by law. By signing this Supplemental Release, Executive
acknowledges that he is doing so knowingly and voluntarily, that he understands
that he may be releasing claims he may not know about, and that he is waiving
all rights he may have had under any law that is intended to protect him from
waiving unknown claims. Executive warrants that he has not filed any notices,
claims, complaints, charges, or lawsuits of any kind whatsoever against the
Company or any of the Releasees as of the date of execution of this Supplemental
Release. This Supplemental Release shall not in any way be construed as an
admission by the Company or any of the Releasees of wrongdoing or liability or
that Executive has any rights against the Company or any of the Releasees.
Executive represents and agrees that he has not transferred or assigned, to any
person or entity, any claim that he is releasing hereby.

 

A-1 

 

 

4. Acknowledgment. The Company hereby advises Executive to consult with an
attorney prior to executing this Supplemental Release and Executive acknowledges
and agrees that the Company has advised, and hereby does advise, him of his
opportunity to consult an attorney or other advisor and has not in any way
discouraged him from doing so. Executive expressly acknowledges and agrees that
he has been offered at least twenty-one (21) days to consider this Supplemental
Release before signing it, that he has read this Supplemental Release carefully,
that he has had sufficient time and opportunity to consult with an attorney or
other advisor of his choosing concerning the execution of this Supplemental
Release. Executive acknowledges and agrees that he fully understands that the
Supplemental Release is final and binding, that it contains a full release of
all claims and potential claims, and that the only promises or representations
he has relied upon in signing this Supplemental Release are those specifically
contained in the Supplemental Release and the Confidential Separation Agreement
to which this Supplemental Release was attached as Exhibit “A.” Executive
acknowledges and agrees that he is signing this Supplemental Release
voluntarily, with the full intent of releasing the Company from all claims
covered hereby.

 

5. Revocation and Effective Date. The Parties agree Executive may revoke the
Supplemental Release at will within seven (7) days after he executes the
Supplemental Release (the “Revocation Period”) by giving written notice of
revocation to Company. Such notice must be delivered to ___________, and must
actually be received by her at or before the above-referenced seven-day
deadline. The Agreement may not be revoked after the expiration of the seven-day
deadline. In the event that Executive revokes the Supplemental Release within
the Revocation Period, this Supplemental Release shall not be effective or
enforceable, and all rights and obligations hereunder shall be void and of no
effect. Assuming that Executive does not revoke this Supplemental Release within
the Revocation Period, the effective date of this Supplemental Release (the
“Effective Date”) shall be the eighth (8th) day after the day on which Executive
executes this Supplemental Release.

 

The Parties hereby signify their agreement to these terms by their signatures
below.

 

EXECUTIVE

 

          Date:           ADVAXIS, INC.                     By:           Date:
   

 

A-2 

 

 



Exhibit B

 

Outstanding Stock Options and Restricted Stock Units

 

Share Units (RSU)

 

Vested   Unvested   29,602    80,250 

 

Options (NQ)

 

Grant Price   Granted   Vested   Unvested  $3.19 USD    100,000    -    100,000 
      100,000    -    100,000 

 

B-1

 



 